       Case 1:19-cv-04381-LMM Document 11 Filed 12/03/19 Page 1 of 18




              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

PAULA FOOTE, individually and on
                              :
behalf of others similarly situated,
                              :              CIVIL ACTION FILE NO. 1:19-cv-
                              :              04381-LMM
    Plaintiff,                :
                              :
v.                            :              FIRST AMENDED COMPLAINT
                              :              – CLASS ACTION
MATRIX WARRANTY               :
SOLUTIONS, INC. d/b/a ELEMENT :
PROTECTION, CAR PROTECTION    :              JURY TRIAL DEMANDED
USA D/B/A CLEAR PATH and JOHN :
DAVIS,                        :
                              :
    Defendants.               :
                              :
                              /

                             Preliminary Statement

      1.    Plaintiff Paula Foote brings this action to enforce the consumer-

privacy provisions of the Telephone Consumer Protection Act (“TCPA”), 47

U.S.C. § 227, a federal statute enacted in 1991 in response to widespread public

outrage about the proliferation of automated and prerecorded telephone calls,

which, Congress found, were rightly regarded as in invasion of privacy. See Mims

v. Arrow Fin. Servs., LLC, 132 S. Ct. 740, 745 (2012).

      2.    Ms. Foote alleges that Matrix Auto Warranty Solutions, Inc.

(“Matrix”) commissioned automated and pre-recorded telemarketing calls to

Plaintiff and other putative class members without their consent. Car Protection
          Case 1:19-cv-04381-LMM Document 11 Filed 12/03/19 Page 2 of 18




USA d/b/a Clear Path (“Clear Path”), and its owner John Davis, who conducted the

activities of Clear Path, sent the pre-recorded call pursuant to a contract it has with

Matrix.

      3.       The Plaintiff and putative class members never consented to receive

these calls. Because automated dialing campaigns generally place calls to hundreds

of thousands or even millions of potential customers en masse, the Plaintiff bring

this action on behalf of a proposed nationwide class of other persons who received

illegal robocalls from or on behalf of the defendants.

      4.       A class action is the best means of obtaining redress for the

Defendants’ wide-scale illegal telemarketing and is consistent both with the private

right of action afforded by the TCPA and the fairness and efficiency goals of Rule

23 of the Federal Rules of Civil Procedure.

                                          Parties

      5.       Plaintiff Paula Foote resides in this District.

      6.       Defendant Car Protection USA d/b/a Clear Path is a California

corporation. Mr. Davis, the owner of Clear Path has represented to Plaintiff’s

counsel that the current principal place of business for Clear Path is 999 Corporate

Drive, Suite 100 in Ladera Ranch, CA 92694 and the current registered agent is

Robert Hill.

      7.       Defendant John Davis is the owner and operator of Clear Path.


                                             2
           Case 1:19-cv-04381-LMM Document 11 Filed 12/03/19 Page 3 of 18




        8.     Defendant Matrix Warranty Solutions, Inc. is a corporate entity

 registered in Nevada, yet maintains its principal place of business at 3100

 McKinnon Street, Suite 440, Dallas, Texas 75201. It regularly conducts business in

 this District, as it attempted to do with the Plaintiff.

                                  Jurisdiction & Venue

      9.       The Court has federal question subject matter jurisdiction over these

TCPA claims. Mims v. Arrow Financial Services, LLC, 132 S. Ct. 740 (2012).

      10.      The Court has personal jurisdiction over the defendants because they

engaged in nationwide telemarketing conduct, including into this District. Clear

Path, through Mr. Davis, made the pre-recorded telemarketing call into this District.

Matrix, attempting to finalize a sale to the Plaintiff as a result of the pre-recorded

telemarketing call, itself directly made a telemarketing call into this District.

      11.      Venue is proper under 28 U.S.C. § 1391(b)(1) because a substantial

part of the events or omissions giving rise to the claim occurred in this District, as

the automated calls were commissioned into this District.

                                  TCPA Background

        12.    The TCPA makes it unlawful “to make any call (other than a call

 made for emergency purposes or made with the prior express consent of the called

 party) using an automatic telephone dialing system or an artificial or prerecorded

 voice … to any telephone number assigned to a … cellular telephone service.” See


                                             3
       Case 1:19-cv-04381-LMM Document 11 Filed 12/03/19 Page 4 of 18




47 U.S.C. § 227(b)(1)(A)(iii). The TCPA provides a private cause of action to

persons who receive calls in violation of 47 U.S.C. § 227(b)(1)(A). See 47 U.S.C.

§ 227(b)(3).

      13.       According to findings by the Federal Communication Commission

(“FCC”), the agency Congress vested with authority to issue regulations

implementing the TCPA, such calls are prohibited because, as Congress found,

automated or prerecorded telephone calls are a greater nuisance and invasion of

privacy than live solicitation calls, and such calls can be costly and inconvenient.

      14.       The FCC also recognized that “wireless customers are charged for

incoming calls whether they pay in advance or after the minutes are used.” In re

Rules and Regulations Implementing the Tel. Consumer Prot. Act of 1991, CG

Docket No. 02-278, Report and Order, 18 F.C.C. Rcd. 14014, 14115 ¶ 165 (2003).

      15.       While “prior express consent” is required for all automated and

prerecorded calls, in 2013, the FCC required “prior express written consent” for all

such telemarketing calls to wireless numbers and residential lines. Specifically, it

ordered that:

      [A] consumer’s written consent to receive telemarketing robocalls
      must be signed and be sufficient to show that the consumer: (1)
      received “clear and conspicuous disclosure” of the consequences of
      providing the requested consent, i.e., that the consumer will receive
      future calls that deliver prerecorded messages by or on behalf of a
      specific seller; and (2) having received this information, agrees
      unambiguously to receive such calls at a telephone number the
      consumer designates.[] In addition, the written agreement must be

                                            4
       Case 1:19-cv-04381-LMM Document 11 Filed 12/03/19 Page 5 of 18




      obtained “without requiring, directly or indirectly, that the agreement
      be executed as a condition of purchasing any good or service.[]”

In the Matter of Rules & Regulations Implementing the Tel. Consumer Prot. Act of

1991, 27 F.C.C. Rcd. 1830, 1844 (2012) (footnotes omitted).

      16.     “Telemarketing” is defined as “the initiation of a telephone call or

message for the purpose of encouraging the purchase or rental of, or investment in,

property, goods, or services, which is transmitted to any person.” 47 C.F.R. §

64.1200(f)(12).

      17.    When Congress enacted the TCPA in 1991, it found that telemarketers

called more than 18 million Americans every day. 105 Stat. 2394 at § 2(3).

      18.    By 2003, telemarketers were calling 104 million Americans every

day, abetted by the proliferation of new and more powerful autodialing technology.

In re Rules and Regulations Implementing the TCPA of 1991, 18 FCC Rcd. 14014,

¶¶ 2, 8 (2003).

      19.    Unfortunately, the problems Congress identified when it enacted the

TCPA have grown only worse in recent years.

      20.    “Robocalls and telemarketing calls are currently the number one

source of consumer complaints at the FCC.” Tom Wheeler, Cutting Off Robocalls

(July 22, 2016), https://www.fcc.gov/news-events/blog/2016/07/22/cutting-

robocalls (statement of FCC chairman).



                                          5
       Case 1:19-cv-04381-LMM Document 11 Filed 12/03/19 Page 6 of 18




      21.   “The FTC receives more complaints about unwanted calls than all

other complaints combined.” Staff of the Federal Trade Commission’s Bureau of

Consumer Protection, In re Rules and Regulations Implementing the Telephone

Consumer Protection Act of 1991, Notice of Proposed Rulemaking, CG Docket

No. 02-278, at 2 (2016),

https://www.ftc.gov/system/files/documents/advocacy_documents/commentstaff-

ftc-bureau-consumer-protection-federal-communications-commission-

rulesregulations/160616robocallscomment.pdf.

      22.   In fiscal year 2017, the FTC received 4,501,967 complaints about

robocalls, compared with 3,401,614 in 2016. Federal Trade Commission, FTC

Releases FY 2017 National Do Not Call Registry Data Book and DNC Mini Site

(Dec. 18, 2017), https://www.ftc.gov/news-events/press-releases/2017/12/ftc-

releases-fy-2017-nationaldo-not-call-registry-data-book-dnc.

      23.   The New York Times recently reported on the skyrocketing number of

robocall complaints and widespread outrage about illegal telemarketing. Tara

Siegel Bernard, Yes, It’s Bad. Robocalls, and Their Scams, Are Surging, N.Y.

Times (May 6, 2018), https://www.nytimes.com/2018/05/06/your-

money/robocalls-riseillegal.html; see also Katherine Bindley, Why Are There So

Many Robocalls? Here’s What You Can Do About Them, Wall St. J. (July 4, 2018),




                                        6
       Case 1:19-cv-04381-LMM Document 11 Filed 12/03/19 Page 7 of 18




https://www.wsj.com/articles/why-there-are-so-manyrobocalls-heres-what-you-

can-do-about-them-1530610203.

      24.    Industry data shows that the number of robocalls made each month

increased from 831 million in September 2015 to 4.7 billion in December 2018—a

466% increase in three years.

      25.    According to online robocall tracking service “YouMail,” 5.2 billion

robocalls were placed in March 2019 at a rate of 168.8 million per day.

www.robocallindex.com (last visited September 3, 2019). YouMail estimates that

2019 robocall totals will exceed 60 billion. See id.

      26.    The FCC also has received an increasing number of complaints about

unwanted calls, with 150,000 complaints in 2016, 185,000 complaints in 2017, and

232,000 complaints in 2018. FCC, Consumer Complaint Data Center,

www.fcc.gov/consumer-help-center-data (last visited September, 2019).

      27.    Mr. Davis is the owner and operator for Clear Path and is liable for its

conduct.

      28.    Under the TCPA, an individual such as Mr. Davis, may be personally

liable for the acts alleged in this Complaint pursuant to 47 U.S.C. § 217 of the

TCPA, which reads, inter alia:

      [T]he act, omission, or failure of any officer, agent, or other person
      acting for or employed by any common carrier or user, acting within
      the scope of his employment, shall in every case be also deemed to be


                                          7
       Case 1:19-cv-04381-LMM Document 11 Filed 12/03/19 Page 8 of 18




      the act, omission, or failure of such carrier or user as well as of that
      person.

See 47. U.S.C. § 217 (emphasis added).

      29.    When considering individual officer liability under the TCPA, other

Courts have agreed that a corporate officer involved in the telemarketing at issue

may be personally liable under the TCPA. See, e.g., Jackson Five Star Catering,

Inc. v. Beason, 2013 U.S. Dist. LEXIS 159985, *10 (E.D. Mich. Nov. 8, 2013)

(“[M]any courts have held that corporate actors can be individually liable for

violating the TCPA "where they 'had direct, personal participation in or personally

authorized the conduct found to have violated the statute.'”); Maryland v.

Universal Elections, 787 F. Supp. 2d 408, 415-16 (D. Md. 2011) (“If an individual

acting on behalf of a corporation could avoid individual liability, the TCPA would

lose much of its force.”).

      30.    Mr. Davis personally participated in the actions complained of by (a)

selecting some of the phone numbers that would be called; (b) choosing the pre-

recorded messages that would be used; (c) selecting the dialing equipment used to

send those pre-recorded messages; (d) personally authorizing the conduct and

being charged with its compliance with state and federal telemarketing laws.




                                         8
           Case 1:19-cv-04381-LMM Document 11 Filed 12/03/19 Page 9 of 18




                                 Factual Allegations

         31.   Matrix Warranty provides extended warranty services to consumers.

         32.   To generate business through sales, Matrix Warranty relies on

telemarketing.

         33.   One of Matrix Warranty’s strategies for telemarketing involves the

use of an automatic telephone dialing system (“ATDS”) to solicit business by third

parties.

         34.   Matrix Warranty also strategies for telemarketing involves the use of

pre-recorded messages to solicit business by third parties.

Call to The Plaintiff Foote

         35.   Plaintiff Foote is a “person” as defined by 47 U.S.C. § 153(39).

         36.   Ms. Foote’s telephone number, (404) 707-XXXX, is registered to a

cellular telephone service.

         37.   Ms. Foote was called by Clear Path on August 16, 2019.

         38.   When Ms. Foote answered, a pre-recorded message was played.

         39.   The pre-recorded message advertised warranty services offered by

Clear Path.

         40.   The purpose of the calls was to sell those warranty services to Ms.

Foote.




                                           9
       Case 1:19-cv-04381-LMM Document 11 Filed 12/03/19 Page 10 of 18




       41.    In fact, the Plaintiff spoke with a “Karen White” who offered her an

Element Warranty protection plan.

       42.    Plaintiff had not consented to receive Defendants’ calls prior to the

receipt of these calls.


                                 Matrix’s Liability

       43. For more than twenty years, the FCC has explained that its “rules

generally establish that the party on whose behalf a solicitation is made bears

ultimate responsibility for any violations.” In re Rules & Regulations Implementing

the TCPA, CC Docket No. 92-90, Memorandum Opinion and Order, 10 FCC Rcd

12391, 12397 (¶ 13) (1995).

       44.    In its January 4, 2008 ruling, the FCC likewise held that a company

on whose behalf a telephone call is made bears the responsibility for any

violations. Id. (specifically recognizing “on behalf of” liability in the context of an

autodialed or prerecorded message call sent to a consumer by a third party on

another entity’s behalf under 47 U.S.C. § 227(b)).

       45.    In fact, the Federal Communication Commission has instructed that

sellers such as Matrix may not avoid liability by outsourcing telemarketing to third

parties such as Clear Path.

       [A]llowing the seller to avoid potential liability by outsourcing its
       telemarketing activities to unsupervised third parties would leave
       consumers in many cases without an effective remedy for

                                          10
       Case 1:19-cv-04381-LMM Document 11 Filed 12/03/19 Page 11 of 18




      telemarketing intrusions. This would particularly be so if the
      telemarketers were judgment proof, unidentifiable, or located outside
      the United States, as is often the case. Even where third-party
      telemarketers are identifiable, solvent, and amenable to judgment
      limiting liability to the telemarketer that physically places the call
      would make enforcement in many cases substantially more expensive
      and less efficient, since consumers (or law enforcement agencies)
      would be required to sue each marketer separately in order to obtain
      effective relief. As the FTC noted, because “[s]ellers may have
      thousands of ‘independent’ marketers, suing one or a few of them is
      unlikely to make a substantive difference for consumer privacy.”

May 2013 FCC Ruling, 28 FCC Rcd at 6588 (¶ 37) (internal citations omitted).

      46.    On May 9, 2013, the FCC released a Declaratory Ruling holding that

a corporation or other entity that contracts out its telephone marketing “may be

held vicariously liable under federal common law principles of agency for

violations of either section 227(b) or section 227(c) that are committed by third-

party telemarketers.”1

      47.    Matrix is liable for the calls initiated by Clear Path.

      48.    Matrix hired Clear Path to sell its services using telemarketing calls.

      49.    In fact, Clear Path can bind Matrix in a warranty contract, a hallmark

of agency.




1
      In re Joint Petition Filed by DISH Network, LLC et al. for Declaratory Ruling
Concerning the TCPA Rules, 28 FCC Rcd 6574, 6574 (¶ 1) (2013) (“May 2013 FCC Ruling”).


                                          11
       Case 1:19-cv-04381-LMM Document 11 Filed 12/03/19 Page 12 of 18




      50.    Matrix knew (or reasonably should have known) that Clear Path was

violating the TCPA on its behalf and failed to take effective steps within its power

to force the telemarketer to cease that conduct.

      51.    Any reasonable seller that accepts telemarketing call leads from lead

generators would, and indeed must, investigate to ensure that those calls were

made in compliance with TCPA rules and regulations.

      52.    In fact, Matrix has been named in multiple lawsuits for the calling

conduct of its third-party call centers.

      53.    Matrix also controls the calling conduct of its third-party call centers

by:

             a. Limiting the geographic areas to which they can make calls;

             b. Instructing them on the amount of leads they will accept;

             c. Dictating the specific contracts and warranties that they can offer;

and

             d. Prohibiting them from calling certain numbers.

      54.    Finally, the May 2013 FCC Ruling states that called parties may

obtain “evidence of these kinds of relationships . . . through discovery, if they are

not independently privy to such information.” Id. at 6592-593 (¶ 46). Evidence of

circumstances pointing to apparent authority on behalf of the telemarketer “should

be sufficient to place upon the seller the burden of demonstrating that a reasonable


                                           12
       Case 1:19-cv-04381-LMM Document 11 Filed 12/03/19 Page 13 of 18




consumer would not sensibly assume that the telemarketer was acting as the

seller’s authorized agent.” Id. at 6593 (¶ 46).

                              Class Action Allegations

      55. As authorized by Rule 23(b)(2) and/or (b)(3) of the Federal Rules of

Civil Procedure, Plaintiff brings this action on behalf of a class of all other persons

or entities similarly situated throughout the United States.

      56. The Class of persons Plaintiff proposes to represent is tentatively

defined as:

      All persons within the United States to whom: (a) Defendants and/or a
      third party acting on their behalf, made one or more non-emergency
      telephone calls; (b) to their cellular telephone number; (c) using the
      same, or similar dialing system used to contact the Plaintiff, or an
      artificial or prerecorded voice; and (d) at any time in the period that
      begins four years before the date of the filing of this Complaint to
      trial.

      57. Excluded from the Class are counsel, the Defendants, and any entities

in which the Defendants have a controlling interest, the Defendants’ agents and

employees, any judge to whom this action is assigned, and any member of such

judge’s staff and immediate family.

      58. The Class as defined above is identifiable through phone records and

phone number databases.

      59. The potential Class members number at least in the thousands.

Individual joinder of these persons is impracticable.


                                          13
       Case 1:19-cv-04381-LMM Document 11 Filed 12/03/19 Page 14 of 18




      60. The Plaintiff is a member of the Class.

      61. There are questions of law and fact common to Plaintiff and to the

proposed Class, including but not limited to the following:

             a. Whether Defendants violated the TCPA by using automated calls

or a pre-recorded voice to contact putative class members cellular telephones;

             b. Whether Defendants placed calls without obtaining the recipients’

prior express invitation or permission for the call;

             c. Whether the Plaintiff and the class members are entitled to

statutory damages because of Defendants’ actions.

      62. The Plaintiff’s claims are typical of the claims of class members.

      63. The Plaintiff is an adequate representative of the Class because her

interests do not conflict with the interests of the class, they will fairly and

adequately protect the interests of the class, and counsel skilled and experienced in

class actions, including TCPA class actions, represents her.

      64. Common questions of law and fact predominate over questions

affecting only individual class members, and a class action is the superior method

for fair and efficient adjudication of the controversy. The only individual question

concerns identification of class members, which will be ascertainable from records

maintained by Defendants and/or their agents.




                                           14
       Case 1:19-cv-04381-LMM Document 11 Filed 12/03/19 Page 15 of 18




       65. The likelihood that individual members of the class will prosecute

separate actions is remote due to the time and expense necessary to prosecute an

individual case.

       66. The Plaintiff is not aware of any litigation concerning this controversy

already commenced by others who meet the criteria for class membership

described above.


                                   Legal Claims

               Violation of the TCPA’s Automated Call provisions

       67. The Plaintiff incorporates the allegations from all previous paragraphs

as if fully set forth herein.

       68. Defendants’ call was made without the prior express consent, or the

prior express written consent, of the called parties. 47 C.F.R. § 64.1200(a)(2); 47

C.F.R. § 64.1200(f)(8)

       69. The Defendants violated the TCPA by (a) using an automatic

telephone dialing system or a prerecorded voice to make calls to cellular telephone

numbers without the required consent, or (b) by the fact that others made those

calls on its behalf. See 47 U.S.C. § 227(b).

       70. The Defendants’ violations were willful and/or knowing.




                                         15
         Case 1:19-cv-04381-LMM Document 11 Filed 12/03/19 Page 16 of 18




         71. The Plaintiff also seeks injunctive relief prohibiting Defendants from

calling telephone numbers using an automatic telephone dialing system or a pre-

recorded voice, absent an emergency circumstance;


                                     Relief Sought

         WHEREFORE, for himself and all class members, Plaintiff requests the

following relief:

         A.    Injunctive relief prohibiting Defendants from calling telephone

numbers using an automatic telephone dialing system or a pre-recorded voice,

absent an emergency circumstance;

         C.    Because of Defendants’ violations of the TCPA, Plaintiff seeks for

herself and the other putative Class members $500 in statutory damages per

violation or—where such regulations were willfully or knowingly violated—up to

$1,500 per violation, pursuant to 47 U.S.C. § 227(b)(3).

         D.    An order certifying this action to be a proper class action under

Federal Rule of Civil Procedure 23, establishing any appropriate classes the Court

deems appropriate, finding that Plaintiff is a proper representative of the Class, and

appointing the lawyers and law firms representing Plaintiff as counsel for the

Class;

         E.    Such other relief as the Court deems just and proper.



                                           16
      Case 1:19-cv-04381-LMM Document 11 Filed 12/03/19 Page 17 of 18




      Plaintiff requests a jury trial as to all claims of the complaint so triable.

Dated: December 3, 2019         PLAINTIFF, individually and
                                on behalf of others similarly situated,

                                By:

                                /s/ Anthony I. Paronich
                                Anthony I. Paronich, pro hac vice
                                Paronich Law, P.C.
                                350 Lincoln Street, Suite 2400
                                Hingham, MA 02043
                                [o] (617) 485-0018
                                [f] (508) 318-8100
                                anthony@paronichlaw.com

                                Steven H. Koval
                                Georgia Bar No. 428905
                                3575 Piedmont Road
                                Building 15, Suite 120
                                Atlanta, GA 30305
                                Telephone: (404) 513-6651
                                Facsimile: (404) 549-4654
                                shkoval@aol.com

                                Andrew Heidarpour, pro hac vice
                                1300 Pennsylvania Ave., NW 190-318
                                Washington, DC 20004
                                Telephone: 202-234-2727
                                aheidarpour@hlfirm.com

       CERTIFICATE OF COMPLIANCE WITH L.R. 5.1.C & 7.1.D

      Pursuant to L.R. 7.1.D, I certify that this document has been prepared with

14-point, Times New Roman font, approved by the Court in L.R. 5.1.C.

                                      /s/ Anthony Paronich
                                      Anthony Paronich


                                        17
       Case 1:19-cv-04381-LMM Document 11 Filed 12/03/19 Page 18 of 18




                         CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on December 3, 19, I electronically filed the

foregoing document with the Clerk of the Court using CM/ECF, which is being

served this day on all counsel of record via transmission of Notice of Electronic

Filing generated by CM/ECF.

                                                    /s/ Anthony I. Paronich
                                                    Anthony I. Paronich




                                         18
